Name: 2003/152/EC: Commission Decision of 3 March 2003 amending Decision 90/14/EEC to include Slovenia in the list of third countries from which Member States authorise imports of deep-frozen semen of domestic bovine animals and amending Decision 93/693/EEC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from Canada, New Zealand, Poland and Slovenia (Text with EEA relevance) (notified under document number C(2003) 660)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  America;  health;  research and intellectual property;  trade;  cooperation policy;  Asia and Oceania;  agricultural activity;  means of agricultural production
 Date Published: 2003-03-04

 Avis juridique important|32003D01522003/152/EC: Commission Decision of 3 March 2003 amending Decision 90/14/EEC to include Slovenia in the list of third countries from which Member States authorise imports of deep-frozen semen of domestic bovine animals and amending Decision 93/693/EEC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from Canada, New Zealand, Poland and Slovenia (Text with EEA relevance) (notified under document number C(2003) 660) Official Journal L 059 , 04/03/2003 P. 0028 - 0031Commission Decisionof 3 March 2003amending Decision 90/14/EEC to include Slovenia in the list of third countries from which Member States authorise imports of deep-frozen semen of domestic bovine animals and amending Decision 93/693/EEC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from Canada, New Zealand, Poland and Slovenia(notified under document number C(2003) 660)(Text with EEA relevance)(2003/152/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 8 and 9 thereof,Whereas:(1) Commission Decision 90/14/EEC of 20 December 1989 drawing up a list of third countries from which Member States authorise importation of deep-frozen semen of domestic animals of the bovine species(2), as last amended by Decision 94/453/EC(3), establishes a list of third countries from which Member States may authorise the importation of deep-frozen semen of domestic animals of the bovine species.(2) Slovenia should be added to the list of third countries from which imports are authorised under Decision 90/14/EEC in the light of the situation achieved with regard to animal health in that country.(3) Commission Decision 93/693/EC(4), as last amended by Decision 2002/645/EC(5), establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species. Slovenia has sent a list of semen collection centres officially approved by the veterinary authorities of that country for the export of bovine semen to the Community. Slovenia has requested that those centres be added to the list of semen collection centres approved under Decision 2002/645/EC.(4) Canada, New Zealand and Poland have forwarded requests for amendments to be made to the list of semen collection centres officially approved by the veterinary services of those countries for the export of bovine semen to the Community under Decision 93/693/EC.(5) Guarantees regarding compliance with the requirements of Directive 88/407/EEC have been received from Canada, New Zealand, Poland and Slovenia.(6) Decisions 90/14/EEC and 93/693/EC should therefore be amended accordingly.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 90/14/EEC is amended in accordance with Annex I to this Decision.Article 2The Annex to Decision 93/693/EC is amended in accordance with Annex II to this Decision.Article 3This Decision shall apply from 7 March 2003.Article 4This Decision is addressed to the Member States.Done at Brussels, 3 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 8, 11.1.1990, p. 71.(3) OJ L 187, 22.7.1994, p. 11.(4) OJ L 320, 22.12.1993, p. 35.(5) OJ L 211, 7.8.2002, p. 21.ANNEX IThe Annex to Decision 90/14/EEC is amended as follows:In the list of Third Countries from which Member States authorise importation of deep-frozen semen of domestic animals of the bovine species, "Slovenia" is inserted.ANNEX IIThe Annex to Decision 93/693/EC is amended as follows:1. The row concerning the Canadian approved centre with approval number 094 is replaced by the following:">TABLE>"2. The rows concerning New Zealand are replaced by the following:">TABLE>"3. The rows concerning Poland are replaced by the following:">TABLE>"4. The following rows concerning Slovenia are inserted:">TABLE>"